Exhibit 10.48
SCM MICROSYSTEMS, INC.
2007 STOCK OPTION PLAN
AS AMENDED AND RESTATED EFFECTIVE OCTOBER 29, 2009
I. PURPOSES
     1.1 General Purpose. This Plan will serve as the successor to the Company’s
2000 Non-statutory Stock Option Plan (“2000 Plan”), the Company’s Amended 1997
Stock Plan (“1997 Plan”), and the Company’s 1997 Director Option Plan (“1997
Director Plan”), and seeks to promote the interests of the Company by providing
eligible persons with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest in the Company as an incentive for
them to remain in the service of the Company. Stock awards granted under the
2000 Plan, the 1997 Plan and the 1997 Director Plan shall continue to be
governed by the terms of such plans.
     1.2 Available Stock Awards. Non-Qualified Stock Options are the only form
of stock award that may be granted under this Plan.
     1.3 Eligible Option Recipients. The persons eligible to receive Options are
the Employees, Directors, and Consultants of the Company and its Affiliates.
II. DEFINITIONS
     2.1 “Affiliate” means a parent or subsidiary of the Company, with “parent”
meaning an entity that controls the Company directly or indirectly, through one
or more intermediaries, and “subsidiary” meaning an entity that is controlled by
the Company directly or indirectly, through one or more intermediaries.
     2.2 “Annual Grant” shall have the meaning as defined in Section 7.2.
     2.3 “Beneficial Owner” means the definition given in Rule 13d-3 promulgated
under the Exchange Act.
     2.4 “Board” means the Board of Directors of the Company.
     2.5 “Change in Control” means the occurrence of any of the following
events:
     (i) The sale, exchange, lease or other disposition of all or substantially
all of the assets of the Company to a person or group of related persons, as
such terms are defined or described in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, that will continue the business of the Company in the future;
     (ii) A merger, consolidation or similar transaction involving the Company;
     (iii) Any person or group who is or becomes the Beneficial Owner, directly
or indirectly, of more than 50% of the total voting power of the voting stock of
the Company, including by

 



--------------------------------------------------------------------------------



 



way of merger, consolidation or otherwise (for the purposes of this clause
(iii), a member of a group will not be considered the Beneficial Owner of the
securities owned by other members of the group);
     (iv) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the Directors are
Directors who either (i) are Directors of the Company as of the date the Plan
first becomes effective pursuant to Article XV hereof or (ii) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of those Directors whose election or nomination was not in connection
with any transaction described in subsections (i), (ii), or (iii) of this
Section 2.5, or in connection with an actual or threatened proxy contest
relating to the election of Directors to the Company; or
     (v) A dissolution or liquidation of the Company.
     2.6 “Code” means the Internal Revenue Code of 1986, as amended.
     2.7 “Committee” means a committee of one or more members of the Board (or
officers who are not members of the Board to the extent allowed by law)
appointed by the Board in accordance with Section 3.3 of the Plan.
     2.8 “Common Stock” means the common shares of the Company.
     2.9 “Company” means SCM Microsystems, Inc., a Delaware corporation.
     2.10 “Consultant” means any person, including an advisor, (i) engaged by
the Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the board of directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as a
Director or Directors who are compensated by the Company solely for their
services as a Director.
     2.11 “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director, or Consultant is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant, or Director, or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee to a Consultant or a Director will not constitute an interruption of
Continuous Service. A leave of absence approved by the Company or an Affiliate,
including sick leave, military leave, or any other personal leave will generally
not be deemed to be an interruption in Continuous Service; provided, however,
that the Board or the chief executive officer of the Company, in that party’s
sole discretion, shall make such determination on a case by case basis.
     2.12 “Covered Employee” means the chief executive officer and the four
other highest compensated officers of the Company for whom total compensation is
required to be reported to stockholders under the Exchange Act, as determined
for purposes of Section 162(m) of the Code.

2



--------------------------------------------------------------------------------



 



     2.13 “Designated 162(m) Group” means the group of Employees that includes
any person who is or could become a Covered Employee in the determination of the
Board.
     2.14 “Director” means a member of the Board of Directors of the Company.
     2.15 “Disability” means physical or mental incapacitation such that for a
period of six consecutive months or for an aggregate of nine months in any
twenty-four consecutive month period, a person is unable to substantially
perform his or her duties. Any question as to the existence of that person’s
physical or mental incapacitation as to which the person or person’s
representative and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the person and the
Company. If the person and the Company or an Affiliate cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company or an
Affiliate and the person shall be final and conclusive for all purposes of the
Options.
     2.16 “Employee” means any person employed by the Company or an Affiliate.
Service as a Director or compensation by the Company or an Affiliate solely for
services as a Director shall not be sufficient to constitute “employment” by the
Company or an Affiliate.
     2.17 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     2.18 “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
     (i) If the Common Stock is listed on any established stock exchange or
traded on the NASDAQ Global Market or NASDAQ Capital Market, the Fair Market
Value of a share of Common Stock shall be the closing sales price for such stock
(or the closing bid, if no such sales were reported) as quoted on such exchange
or market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as published by Yahoo! Finance or
such other source as the Board deems reliable;
     (ii) If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the day of determination, as published by Yahoo! Finance or such
other source as the Board deems reliable; or
     (iii) In the absence of such markets for the Common Stock, the Fair Market
Value shall be determined in good faith by the Board.
     2.19 “Initial Grant” shall have the meaning as defined in Section 7.1.
     2.20 “Misconduct” means any of the following: (i) the commission of any act
of fraud, embezzlement or dishonesty by the Optionholder or Participant;
(ii) any unauthorized use or disclosure by such person of confidential
information or trade secrets of the Company (or any Parent of Subsidiary);
(iii) any other intentional misconduct by such person adversely affecting the
business or affairs of the Company (or any Parent or Subsidiary) in a material
manner. The foregoing definition shall not be deemed to be inclusive of all the
acts or omissions which the

3



--------------------------------------------------------------------------------



 



Company (or any Parent or Subsidiary) may consider grounds for dismissal or
discharge of any Optionholder, Participant or other person in the service of the
Company (or any Parent or Subsidiary).
     2.21 “Non-Employee Director” means a Director who either (i) is not a
current Employee or Officer of the Company or its parent or a subsidiary, does
not receive compensation (directly or indirectly) from the Company or its parent
or a subsidiary for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.
     2.22 “Non-Qualified Stock Option” means an Option not intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code and
the regulations promulgated thereunder.
     2.23 “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     2.24 “Option” means a Non-Qualified Stock Option granted pursuant to the
Plan.
     2.25 “Option Grant Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an individual Option
grant. Each Option Grant Agreement shall be subject to the terms and conditions
of the Plan.
     2.26 “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
     2.27 “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director; or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.
     2.28 “Participant” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
     2.29 “Plan” means this SCM Microsystems, Inc. 2007 Stock Option Plan.
     2.30 “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.
     2.31 “Securities Act” means the Securities Act of 1933, as amended.

4



--------------------------------------------------------------------------------



 



     2.32 “Share Reserve” shall have the meaning as defined in Section 7.1.
III. ADMINISTRATION
     3.1 Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
Section 3.3.
     3.2 Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
     (i) To determine the terms, conditions and restrictions applicable to each
Option (which need not be identical) and any shares acquired upon the exercise
thereof, including, without limitation, (i) the exercise price of the Option,
(ii) the method of payment for shares purchased upon the exercise of the Option,
(iii) the method for satisfaction of any tax withholding obligation arising in
connection with the Option or such shares, including by the withholding or
delivery of shares of stock, (iv) the timing, terms and conditions of the
exercisability of the Option or the vesting of any shares acquired upon the
exercise thereof, (v) the time of the expiration of the Option, (vi) the effect
of the Participant’s termination of service with the Company on any of the
foregoing, and (vii) all other terms, conditions and restrictions applicable to
the Option or such shares not inconsistent with the terms of the Plan.
     (ii) To approve one or more forms of Option Grant Agreements.
     (iii) To construe and interpret the Plan and Options granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Option Grant Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.
     (iv) To amend the Plan or an Option as provided in Article XIII of the
Plan.
     (v) To adopt sub-plans and/or special provisions applicable to Options
regulated by the laws of a jurisdiction other than and outside of the United
States. Such sub-plans and/or special provisions may take precedence over other
provisions of the Plan, with the exception of Section 4 of the Plan, but unless
otherwise superseded by the terms of such sub-plans and/or special provisions,
the provisions of the Plan shall govern.
     (vi) To authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option previously granted by the
Board.
     (vii) To accelerate, continue, extend or defer the exercisability of any
Option or the vesting of any shares acquired upon the exercise thereof,
including with respect to the period following an Participant’s termination of
service with the Company.
     (viii) To impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued as a result of or under an Option, including,

5



--------------------------------------------------------------------------------



 



without limitation, (A) restrictions under an insider trading policy and
(B) restrictions as to the use of a specified brokerage firm for such resales or
other transfers.
     (ix) Generally, to exercise such powers and to perform such acts as the
Board deems necessary, desirable, convenient or expedient to promote the best
interests of the Company that are not in conflict with the provisions of the
Plan.
     3.3 Delegation to Committee.
     (i) General. The Board may delegate administration of the Plan to a
Committee or Committees consisting of one or more members of the Board or one or
more officers of the Company who are not members of the Board (to the extent
allowed by law), and the term “Committee” shall apply to any person or persons
to whom such authority has been delegated. If administration is delegated to a
Committee, the Committee also may exercise, in connection with the
administration of the Plan, any of the powers and authority granted to the Board
under the Plan, and the Committee may delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee, as
applicable), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
     (ii) Committee Composition when Common Stock is Publicly Traded. At any
such time as the Common Stock is publicly traded, in the discretion of the
Board, a Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. Within the scope of such
authority, the Board or the Committee may (A) delegate to a committee of one or
more individuals who are not Outside Directors the authority to grant Options to
eligible persons who are either (1) not then Covered Employees and are not
expected to be Covered Employees at the time of recognition of income resulting
from such Option or (2) not persons with respect to whom the Company wishes to
comply with Section 162(m) of the Code and/or (B) delegate to a committee of one
or more individuals who are not Non-Employee Directors the authority to grant
Options to eligible persons who are either (1) not then subject to Section 16 of
the Exchange Act or (2) receiving an Option as to which the Board or Committee
elects not to comply with Rule 16b-3 by having two or more Non-Employee
Directors grant such Option.
     3.4 Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
     3.5 Compliance with Section 16 of the Exchange Act. With respect to persons
subject to Section 16 of the Exchange Act, transactions under this Plan are
intended to comply with the applicable conditions of Rule 16b-3, or any
successor rule thereto. To the extent any provisions of this Plan or action by
the Board fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Board. Notwithstanding the above,
it shall be the responsibility of such persons, not of the Company or the Board,
to comply with the requirements of Section 16 of the Exchange Act, and neither
the Company nor the Board shall be

6



--------------------------------------------------------------------------------



 



liable if this Plan or any transaction under this Plan fails to comply with the
applicable conditions of Rule 16b-3 or any successor rule thereto, or if any
person incurs any liability under Section 16 of the Exchange Act.
IV. SHARES SUBJECT TO THE PLAN
     4.1 Share Reserve. Subject to the provisions of Article XII of the Plan
relating to adjustments upon changes in Common Stock, the maximum aggregate
number of shares of Common Stock that may be issued pursuant to Options shall
not exceed three million five hundred thousand (3,500,000) shares of Common
Stock (“Share Reserve”), provided that each share of Common Stock issued
pursuant to an Option shall reduce the Share Reserve by one share.
     4.2 Reversion of Shares to the Share Reserve.
     (i) If any Option granted under this Plan shall for any reason (A) expire,
be cancelled or otherwise terminate, in whole or in part, without having been
exercised or redeemed in full, or (B) be reacquired by the Company prior to
vesting, the shares of Common Stock not acquired by Participant under such
Option shall be retained by, revert or be added to the Share Reserve and become
available for issuance under the Plan.
     (ii) Shares of Common Stock that are not acquired by a holder of an Option
granted under the 2000 Plan, the 1997 Plan or the 1997 Director Plan shall not
revert or be added to the Share Reserve or become available for issuance under
the Plan.
     4.3 Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
V. ELIGIBILITY
     5.1 Eligibility for Specific Options. Options may be granted to Employees,
Directors, and Consultants.
     5.2 Compliance with Section 162(m) of the Code. To the extent the Board
determines that compliance with the exclusion for performance-based compensation
within the meaning of Section 162(m) of the Code (“Performance-Based Exception”)
is desirable, the following shall apply:
     (i) Section 162(m) Compliance. All Options granted to persons included in
the Designated 162(m) Group may comply with the requirements of the
Performance-Based Exception; provided that to the extent Section 162(m) of the
Code requires periodic stockholder approval of performance measures, such
approval shall not be required for the continuation of the Plan or as a
condition to grant any Option hereunder after such approval is required. In
addition, if changes are made to Section 162(m) of the Code to permit
flexibility with respect to the Options available under the Plan, the Board may,
subject to this Section 5.2, make any adjustments to such Options as it deems
appropriate.

7



--------------------------------------------------------------------------------



 



     (ii) Annual Individual Limitations. Subject to the provisions of Article X
relating to adjustments upon changes in the shares of Common Stock, no Employee
shall be eligible to be granted Options covering more than 200,000 shares of
Common Stock during any calendar year; provided that in connection with his or
her initial service, an Employee may be granted Options covering not more than
an additional 200,000 shares of Common Stock, which shall not count against the
limit set forth in the preceding sentence.
     5.3. Consultants.
     (i) A Consultant shall not be eligible for the grant of an Option if, at
the time of grant, a Form S-8 Registration Statement under the Securities Act
(“Form S-8”) is not available to register either the offer or the sale of the
Company’s securities to such Consultant because of the nature of the services
that the Consultant is providing to the Company, or because the Consultant is
not a natural person, or as otherwise provided by the rules governing the use of
Form S-8, unless the Company determines both (A) that such grant (1) shall be
registered in another manner under the Securities Act (e.g., on a Form S-1 or
S-3 Registration Statement) or (2) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (B) that such grant complies with the securities laws of all
other relevant jurisdictions.
     (ii) Form S-8 generally is available to consultants and advisors only if
(A) they are natural persons; (B) they provide bona fide services to the issuer,
its parents, or its majority owned subsidiaries; and (C) the services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.
VI. TERMS AND CONDITIONS OF OPTIONS
     Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be designated
Non-Qualified Stock Options at the time of grant. The provisions of separate
Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:
     6.1 Term. No Option shall be exercisable after the expiration of seven
years from the date it was granted.
     6.2 Exercise Price. The exercise price of each Non-Qualified Stock Option
shall be not less than one hundred percent of the Fair Market Value of the
Common Stock subject to the Option on the date the Option is granted.
Notwithstanding the foregoing, a Non-Qualified Stock Option may be granted with
an exercise price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424(a) of the Code.
     6.3 Consideration. The purchase price of Common Stock acquired pursuant to
an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash or by check at the time the Option is exercised
or (ii) at the discretion of the Board and only to the extent set forth in the
Option Grant Agreement: (1) by delivery to the Company of other

8



--------------------------------------------------------------------------------



 



Common Stock, (2) pursuant to a “same day sale” program to the extent permitted
by law, or (3) by some combination of the foregoing. In the absence of a
provision to the contrary in the individual
     Optionholder’s Option Grant Agreement, payment for Common Stock pursuant to
an Option may only be made in the form of cash, check, or pursuant to a “same
day sale” program.
     Unless otherwise specifically provided in the Option Grant Agreement, the
purchase price of Common Stock acquired pursuant to an Option that is paid by
delivery to the Company of other Common Stock acquired, directly or indirectly
from the Company, shall be paid only by shares of the Common Stock of the
Company that have been held for more than six months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes).
     6.4 Transferability. Unless determined otherwise by the Administrator, an
Option may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Optionholder, only
by the Optionholder. If the Administrator makes an Option transferable, such
Option or shall contain such additional terms and conditions as the
Administrator deems appropriate. Notwithstanding the foregoing, the Optionholder
may, by delivering written notice to the Company, in a form satisfactory to the
Administrator, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.
     6.5 Vesting Generally. Options granted under the Plan shall be exercisable
at such time and upon such terms and conditions as may be determined by the
Board. The vesting provisions of individual Options may vary. Generally,
however, it is anticipated that:
     (i) grants to Employees shall vest as to one fourth (1/4th) of the total
award on each anniversary of the grant date, such that the award is fully vested
after four years of Continuous Service from the grant date;
     (ii) promotional grants and grants to new-hire Employees shall commence
vesting on the one year anniversary of grant and vest one thirty-sixth (1/36th)
monthly thereafter, such that the award is fully vested after four years of
Continuous Service from the grant date; and
     (iii) top-up grants shall vest as to one forty-eighth (1/48th) of the total
award on each monthly anniversary of the grant date, such that the award is
fully vested after four years of Continuous Service from the grant date.
     The provisions of this Section 6.5 are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.
     6.6 Termination of Continuous Service. In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability or by the Company for Misconduct), the Optionholder may exercise his
or her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination) but only within such period of time as is
specified in the Option Grant Agreement and in no event later than the
expiration of the term of such Option as set forth in the Option Grant
Agreement). If, after

9



--------------------------------------------------------------------------------



 



termination, the Optionholder does not exercise his or her Option within the
time specified in the Option Grant Agreement, the Option shall terminate. In the
absence of a provision to the contrary in the individual Optionholder’s Option
Grant Agreement, the Option shall remain exercisable for 90 calendar days
following the termination of the Optionholder’s Continuous Service. This period
may be adjusted by the Board in its discretion. Notwithstanding the foregoing,
if the Optionholder’s Continuous Service is terminated for Misconduct, the
Option shall immediately terminate as to any unexercised portion thereof, unless
the individual Optionholder’s Option Grant Agreement provides otherwise.
     6.7 Disability of Optionholder. In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination, but only
within such period of time as is specified in the Option Grant Agreement (and in
no event later than the expiration of the term of such Option as set forth in
the Option Grant Agreement). If, after termination, the Optionholder does not
exercise his or her Option within the time specified in the Option Grant
Agreement, the Option shall terminate. In the absence of a provision to the
contrary in the individual Optionholder’s Option Grant Agreement, the Option
shall remain exercisable for twelve months following such termination. This
period may be adjusted by the Board in its discretion.
     6.8 Death of Optionholder. In the event (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Grant
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to Section 6.4 of the Plan, but
only within such period of time as is specified in the Option Grant Agreement
(and in no event later than the expiration of the term of such Option as set
forth in the Option Grant Agreement). If, after death, the Option is not
exercised within the time specified in the Option Grant Agreement, the Option
shall terminate. In the absence of a provision to the contrary in the individual
Optionholder’s Option Grant Agreement, the Option shall remain exercisable for
twelve months following the Optionholder’s death. This period may be adjusted by
the Board in its discretion.
     6.9 Extension of Termination Date. An Optionholder’s Option Grant Agreement
may also provide that if the exercise of the Option following the termination of
the Optionholder’s Continuous Service (other than upon the Optionholder’s death
or Disability or by the Company for Misconduct) would be prohibited at any time
solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act or other applicable
securities law, then the Option shall terminate on the earlier of (i) the
expiration of the term of the Option set forth in the Option Grant Agreement or
(ii) the expiration of a period of three months after the termination of the
Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements or other applicable
securities law. The provisions of this Section 6.9 notwithstanding, in the event
that a sale of the shares of Common Stock received upon exercise of his or her
Option would subject the Optionholder to liability under Section 16(b) of the
Exchange Act, then the Option will

10



--------------------------------------------------------------------------------



 



terminate on the earlier of (1) the fifteenth day after the last date upon which
such sale would result in liability, or (2) two hundred ten days following the
date of termination of the Optionholder’s employment or other service to the
Company (and in no event later than the expiration of the term of the Option).
     6.10 Early Exercise Generally Not Permitted. The Company’s general policy
is not to allow the Optionholder to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the vesting of the
Option. If, however, an Option Grant Agreement does permit such early exercise,
any unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate.
VII. NON-DISCRETIONARY OPTIONS FOR CERTAIN DIRECTORS
     In addition to any other Options that any Director who is not an Employee
may be granted on a discretionary basis under the Plan, each Director who is not
an Employee shall be automatically granted without the necessity of action by
the Board, the following Options.
     7.1 Initial Grant. On the date that a Director who is not an Employee
commences service on the Board, an initial grant of Non-Qualified Stock Options
shall automatically be made to that Director who is not an Employee (the
“Initial Grant”). The number of shares subject to this Initial Grant and other
terms governing this Initial Grant shall be as determined by the Board in its
sole discretion. If the Board does not establish the number of shares subject to
the Initial Grant for a given newly-elected Director who is not an Employee
prior to the date of grant for such Initial Grant, then the number shall be ten
thousand (10,000) shares. If at the time a Director who is also an Employee or
does not otherwise Qualify as an Outside Director commences service on the
Board, such Director shall be entitled to an Initial Grant at such time as such
Director subsequently is no longer an Employee or qualifies as an Outside
Director and if such Director remains a Director.
     7.2 Annual Grant. An annual grant of Non-Qualified Stock Options(the
“Annual Grant”) shall automatically be made to each Director who (i) is
re-elected to the Board or who otherwise continues as a Director, (ii) qualifies
as an Outside Director on the relevant grant date and (iii) has served as a
Director for at least six months. The number of shares subject to this Annual
Grant and other terms governing this Annual Grant shall be as determined by the
Board in its sole discretion. If the Board does not establish the number of
shares subject to the Annual Grant, then the number shall be five thousand
(5,000) shares. The date and time of grant of an Annual Grant is the date of the
annual meeting of the Company’s stockholders and the time shall be immediately
upon the adjournment of the annual meeting of the Company’s stockholders.
     7.3 Vesting. Initial Grants and Annual Grants granted pursuant to this
Article VII shall vest as to one twelfth (1/12th) of the total award on each
monthly anniversary of the grant date, such that the award is fully vested after
one year of Continuous Service on the Board from the grant date.
     7.4 Termination of Continuous Service as a Director. In the event an
Optionholder’s status as a Director terminates for any reason other than death,
the Optionholder may exercise his

11



--------------------------------------------------------------------------------



 



or her Option granted under this Article VII to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination, but only
within 90 calendar days following the date of such termination (and in no event
later than the expiration of the term of such Option as set forth in the Option
Grant Agreement). This period may be adjusted by the Board in its discretion,
provided that the affected Optionholder shall be recused from such decision of
the Board. If an Optionholder’s status as a Director terminates due to death,
the Optionholder’s estate, a person who acquired the right to exercise the
Option by bequest or inheritance, or a person designated to exercise the Option
upon the Optionholder’s death pursuant to Section 6.4 of the Plan must exercise
the Option granted under this Article VII to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination, but only
within twelve months following the date of such termination (and in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement). This period may be adjusted by the Board in its discretion. If,
after termination, an Option granted under this Article VII is not exercised
within 90 calendar days or twelve months, as applicable, following the date of
such termination, the Option shall terminate.
VIII. COVENANTS OF THE COMPANY
     8.1 Availability of Shares. During the term of the Options, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Options.
     8.2 Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Options and to issue and sell shares of Common Stock
upon exercise, redemption or satisfaction of the Options; provided, however,
that this undertaking shall not require the Company to register under the
Securities Act the Plan or any Option or any Common Stock issued or issuable
pursuant to any such Option. If, after reasonable efforts, the Company is unable
to obtain from any such regulatory commission or agency the authority which
counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock under the Plan, the Company shall be relieved from any liability
for failure to issue and sell Common Stock related to such Options unless and
until such authority is obtained.
IX. USE OF PROCEEDS FROM STOCK
     Proceeds from the sale of Common Stock pursuant to Options shall constitute
general funds of the Company.
X. CANCELLATION AND RE-GRANT OF OPTIONS
     10.1 Repricing and/or Cancellation of Options. Other than in connection
with a change in the Company’s capitalization (as described in Section 12), the
Board shall have the authority to effect, at any time and from time to time,
with the consent of the affected Optionholders and stockholder approval, (i) the
repricing of any outstanding Options under the Plan to lower the exercise price
and/or (ii) the cancellation of any outstanding Options under the Plan and the
grant in substitution therefor of new Options under the Plan covering the same
or different number of shares of Common Stock, but having an exercise price per
share not less than one hundred percent of the Fair Market Value per share of
Common Stock on the new grant date.

12



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Board may grant an Option with an exercise
price lower than that set forth above if such Option is granted as part of a
transaction to which Section 424(a) of the Code applies. As set forth above,
prior to the implementation of any such repricing or cancellation of one or more
outstanding Options, the Board shall obtain the approval of the stockholders of
the
     Company to the extent required by any NASDAQ, New York Stock Exchange, or
other securities exchange listing requirements as appropriate, or applicable
law.
     10.2 Effect of Cancellation. Shares subject to an Option cancelled under
this Article X shall continue to be counted against the maximum award of Options
permitted to be granted pursuant to Section 5.2 of the Plan. The repricing of an
Option under this Article X, resulting in a reduction of the exercise price,
shall be deemed to be a cancellation of the original Option and the grant of a
substitute Option; in the event of such repricing, both the original and the
substituted Options shall be counted against the maximum awards of Options
permitted to be granted pursuant to Section 5.2 of the Plan. The provisions of
this Section 10.2 shall be applicable only to the extent required by Section
162(m) of the Code.
XI. MISCELLANEOUS
     11.1 Acceleration of Exercisability and Vesting. The Board shall have the
power to accelerate exercisability and/or vesting of any Option granted pursuant
to the Plan upon a Change in Control or upon the death or Disability or
termination of Continuous Service of the Participant. In furtherance of such
power, the Board or Committee may accelerate the time at which an Option may be
first exercised or the time during which an Option or any part thereof will vest
in accordance with the Plan, notwithstanding any provisions in the Option Grant
Agreement to the contrary.
     11.2 Stockholder Rights. No Participant shall be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Common Stock subject to an Option except to the extent that the Company has
issued the shares of Common Stock relating to such Option.
     11.3 No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Option granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Option was granted or shall affect the right
of the Company or an Affiliate to terminate (i) the employment of an Employee
with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the Bylaws of
the Company, and any applicable provisions of the corporate law of the state or
other jurisdiction in which the Company is domiciled, as the case may be.
     11.4 Investment Assurances. The Company may require a Participant, as a
condition of exercising or redeeming an Option or acquiring Common Stock under
any Option, (i) to give written assurances satisfactory to the Company as to the
Participant’s knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably

13



--------------------------------------------------------------------------------



 



satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of acquiring
the Common Stock; (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Option for
the Participant’s own account and not with any present intention of selling or
otherwise distributing the Common Stock; and (iii) to give such other written
assurances as the Company may determine are reasonable in order to comply with
applicable law. The foregoing requirements, and any assurances given pursuant to
such requirements, shall be inoperative if (A) the issuance of the shares of
Common Stock under the Option has been registered under a then currently
effective registration statement under the Securities Act or (B) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws, and in either case otherwise complies with applicable law. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable laws, including, but not limited
to, legends restricting the transfer of the Common Stock.
     11.5 Withholding Obligations. To the extent provided by the terms of an
Option Grant Agreement, the Participant may satisfy any federal, state, local,
or foreign tax withholding obligation relating to the exercise or redemption of
an Option or the acquisition, vesting, distribution, or transfer of Common Stock
under an Option by any of the following means (in addition to the Company’s
right to withhold from any compensation or other amounts payable to the
Participant by the Company) or by a combination of such means: (i) tendering a
cash payment; (ii) authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable to the Participant, provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or (iii) delivering to the
Company owned and unnumbered shares of Common Stock.
     11.6 Section 409A. Notwithstanding anything in the Plan to the contrary, it
is the intent of the Company that all Options granted under this Plan shall not
cause an imposition of the additional taxes provided for in
Section 409A(a)(1)(B) of the Code; furthermore, it is the intent of the Company
that the Plan shall be administered so that the additional taxes provided for in
Section 409A(a)(1)(B) of the Code are not imposed. In the event that the Company
determines in good faith that any provision of this Plan does not comply with
Section 409A of the Code, the Company may amend this Plan to the minimum extent
necessary to cause the Plan to comply.
XII. ADJUSTMENTS UPON CHANGES IN STOCK
     12.1 Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Option, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, spinoff, dividend in property
other than cash, stock split, liquidating dividend, extraordinary dividends or
distributions, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan may be appropriately adjusted in the class(es) and maximum
number of securities subject to the Plan pursuant to Section 4.1 above, the
maximum number of securities subject to award to any person

14



--------------------------------------------------------------------------------



 



pursuant to Section 5.2 above, and the number of securities subject to Initial
Grants and Annual Grants to Directors that are not Employees under Article VII
of the Plan, and the terms of the outstanding Options may be appropriately
adjusted. The Board may make such adjustments in its sole discretion, and its
determination shall be final, binding, and conclusive. For the avoidance of
doubt, the conversion of any convertible securities of the Company shall not be
treated as a transaction “without receipt of consideration” by the Company.
     12.2 Adjustments Upon a Change in Control.
     (i) If a Change in Control occurs as defined in Section 2.5(i) through
2.5(iv), then the Board or the board of directors of any surviving entity or
acquiring entity may provide or require that the surviving or acquiring entity
shall have the power but not the obligation to: (1) assume or continue all or
any part of the Options outstanding under the Plan or (2) substitute
substantially equivalent stock awards (including an award to acquire
substantially the same consideration paid to the stockholders in the transaction
by which the Change in Control occurs) for those outstanding under the Plan. In
the event any surviving entity or acquiring entity refuses to assume or continue
such Options or to substitute similar stock awards for those outstanding under
the Plan, then with respect to Options held by Participants whose Continuous
Service has not terminated, the Board in its sole discretion and without
liability to any person may: (1) provide for the payment of a cash amount in
exchange for the cancellation of an Option equal to the product of (x) the
excess, if any, of the Fair Market Value per share of Common Stock at such time
over the exercise price, times (y) the total number of shares then subject to
such Option; (2) continue the Options; or (3) notify Participants holding an
Option that they must exercise any portion of such Option (including, at the
discretion of the Board, any unvested portion of such Option) at or prior to the
closing of the transaction by which the Change in Control occurs and that the
Options shall terminate if not so exercised or redeemed at or prior to the
closing of the transaction by which the Change in Control occurs. With respect
to any other Options outstanding under the Plan, such Options shall terminate if
not exercised or redeemed prior to the closing of the transaction by which the
Change in Control occurs. The Board shall not be obligated to treat all Options,
even those that are of the same type, in the same manner.
     (ii) In the event of a Change in Control as defined in Section 2.5(v), all
outstanding Options shall terminate immediately prior to such event.
XIII. AMENDMENT OF THE PLAN AND OPTIONS
     13.1 Amendment of Plan. The Board at any time, and from time to time, may
amend the Plan. However, except as provided in Section 12 of the Plan relating
to adjustments upon changes in Common Stock, no amendment shall be effective
unless approved by the stockholders of the Company to the extent stockholder
approval is necessary to satisfy the requirements of the Code, any NASDAQ, New
York Stock Exchange, or other securities exchange listing requirements, or other
applicable law or regulation.
     13.2 Stockholder Approval. The Board may, in its sole discretion, submit
any other amendment to the Plan for stockholder approval, including, but not
limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations

15



--------------------------------------------------------------------------------



 



thereunder regarding the exclusion of performance-based compensation from the
limit on corporate deductibility of compensation paid to certain executive
officers.
     13.3 Contemplated Amendments. It is expressly contemplated that the Board
may amend the Plan in any respect the Board deems necessary or advisable to
provide eligible Employees with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
and/or to bring the Plan and/or Options granted under it into compliance
therewith.
     13.4 No Material Impairment of Rights. Rights under any Option granted
before amendment of the Plan shall not be materially impaired by any amendment
of the Plan unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.
     13.5 Amendment of Options. The Board at any time, and from time to time,
may amend the terms of any one or more Options; provided, however, that the
rights of the Participant under any Option shall not be materially impaired by
any such amendment unless (i) the Company requests the consent of the
Participant and (ii) the Participant consents in writing.
XIV. TERMINATION OR SUSPENSION OF THE PLAN
     14.1 Plan Term. The Board may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate on the day before the tenth
anniversary of the date that the Plan is approved by the stockholders of the
Company, as the adoption of the Plan by the Board is conditioned upon such
stockholder approval. No Options may be granted under the Plan while the Plan is
suspended or after it is terminated.
     14.2 No Material Impairment of Rights. Suspension or termination of the
Plan shall not materially impair rights and obligations under any Option granted
while the Plan is in effect except with the written consent of the Participant.
XV. EFFECTIVE DATE OF PLAN
     The Plan shall become effective immediately following its approval by the
stockholders of the Company, which approval shall be within twelve months before
or after the date the Plan is adopted by the Board. No Options may be granted
under the Plan prior to the time that the stockholders have approved the Plan.
XVI. CHOICE OF LAW
     The law of the State of California shall govern all questions concerning
the construction, validity and interpretation of this Plan, without regard to
such state’s conflict of laws rules. The laws of jurisdiction and venue shall be
governed by the laws of the county and city of San Francisco, California.
Notwithstanding the foregoing, with respect to matters affecting the Plan that
are addressed by the General Corporation Law of the State of Delaware, the laws
of the State of Delaware shall control.

16